Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/07/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages, filed 1/07/2021, with respect to the rejections of claims 1-16 under 35 USC 103 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that the prior art does not disclose selecting an option for recording an extended depth of field by analyzing the initial image.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, Boccara, US 2013/ 0107275 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sieckmann, US 9,588,329 B2, in view of Boccara, US 2013/ 0107275 A1.

Regarding claim 1, Sieckmann discloses: a method for examining a sample by microscopy using a microscope comprising an objective and an image sensor (Col. 6, lines 30-32, “objective”), wherein an image sensor-side field of view of the microscope is modifiable by selecting a section of the image sensor (Col. 6, lines 30-32, “selection of a specific region”; an obtained image is analysed and interesting regions therein selected for further scanning.  These image field of view is thereby modified (Col. 6, lines, 33-47, where discussion of multiple computers simultaneously analyzing different regions of the mass image.); wherein the method comprises the following steps:
recording an initial image of at least a portion of the sample with the microscope, for the purposes of which a first field of view is selected on the microscope (As in figure 7, a larger field of view 24 is scanned at relatively low resolution.  Image data 24 in figure 7 is an initial image for selecting interesting regions.), 
ascertaining at least two differing portion-imaging fields of view by analyzing the initial image (Col. 13, lines 25-30 disclose with respect to figure 7 scanning a plurality of interesting regions 27, beyond an initial interesting region 25, and further discloses that theses interesting sections may be identified automatically.), wherein a portion of the initial image is imaged by each of the portion-imaging fields of view (Additionally, note that each of these interesting regions is a sub-region of the initial wide-field image, as shown in figure 7, and described in col. .); and
recording two-dimensional and three-dimensional images of the portions of the sample for each of the ascertained portion-imaging fields of view (Column 4, lines 64-67 disclose that interesting both scanned in one layer and switched between multiple scan layers. producing a data record.).
Sieckmann does not disclose:
the initial image being recorded as a two-dimensional image with a maximum two-dimensional resolution or as a three-dimensional image ;
Nor does Sieckmann disclose:
and wherein by analyzing the initial image, a contrast for recording the microscopic images, parameters for controlling aberrations and/or parameters for setting an actuator of an active optical element are ascertained and/or an option for recording an extended depth of field or an option for recording a depth information item is selected;
Boccara discloses in an analogous art directed to a method and device for high resolution three-dimensional imaging using full-field interferential microscopy that an initial three-dimensional overview scan of a sample is made to identify areas of interest for further scanning at higher resolution/magnification (See [0047], bottom of page 5).  The initial scan is then used to set parameters for a subsequent imaging field defined by the interferometer, in which an adjustment of the magnification of the objective is performed (active optimal element) in order to define a smaller imaging field and a greater resolution ([0047], page 6).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform an initial scan image in three-dimensions, on the order of for instance 10 μm, as disclosed in Boccara ([0047], last 12 lines), in order to enable the viewer to more effectively identify one or more areas of interest, which may be at different depths from on another within the sample, for more detailed examination at higher resolution, e.g. 1 μm  (Boccara, [0047], bottom of page 5, last 5 lines.)  It would further have been obvious to one of ordinary skill in the art before the time of the applicant’s effective filing date to use the initial scan to select a magnification of 

Regarding claim 2, the combination of Sieckmann, in view of Boccara discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Sieckmann, further discloses: method according to Claim 1, wherein, by analysing the initial image, a resolution of the microscopic images to be recorded (Col. 4, lines 54-58, if interesting region is identified, it can be imaged at higher resolution.), a viewing frustum for recording the microscopic images (And as in col. 4, lines 54-58, microscope stage would be moved to image the interesting region, changing thereby the viewing frustum.),

Regarding claim 3, the combination of Sieckmann, in view of Boccara discloses the limitations of claim 1, upon which depends claim 3.  This combination, specifically Sieckmann, further discloses: the method according to Claim 1, wherein, characterized in that the first field of view is larger than the at least one portion-imaging field of view (See col. 12, line 67, to col. 13, line 1.), wherein the microscopic images of the portions are recorded with a finer resolution than the initial image (See col. 2, lines 54-58.).

Regarding claim 4, the combination of Sieckmann, in view of Boccara discloses the limitations of claim 3, upon which depends claim 4.  This combination, specifically Sieckmann, further discloses: the method according to Claim 3, wherein characterized in that the initial image is recorded as an overview image of the sample (Col. 3, lines 42-47 disclose functionality of scanning at low resolution first, during a “mass scan”, i.e. an overview scan, to identify interesting events, such as cell division.).

the method according to Claim 3, wherein
the individual portions that are imaged in the initial image are analysed when analysing the initial image in order to determine a resolution that is required in each case for examining the respective portion by microscopy (Col. 5, lines 3-10 disclose individual scan parameters can be adapted at each scan, in particular when scanning at higher resolution, thereby adapting resolution to each scanned sub-region.); and in that
the individual portion-imaging fields of view are selected in accordance with the respective required resolution determined previously (Col. 5, lines 9-10).

Regarding claim 6, the combination of Sieckmann, in view of Boccara discloses the limitations of claim 3, upon which depends claim 6.  This combination, specifically Sieckmann, further discloses: the method according to claim 3, wherein it comprises the following further steps:
analysing at least one of the microscopic images of the portions in order to determine at least one sub-portion-imaging field of view for recording microscopic images of at least a plurality of sub-portions of the sample wherein the at least one sub-portion-imaging field of view is smaller than the portion-imaging field of view (Col. 5, lines 16-22 disclose dividing a sample into four square regions for scanning, and if an interesting region is identified within one of the four, further subdividing into four regions of identical size.); and
recording microscopic images of the plurality of sub-portions of the sample for the respectively previously determined sub-portion-imaging field of view, wherein the microscopic images of the sub-portions are recorded with a finer resolution than the respective portion (As disclosed in col. 5, lines 9-.

Regarding claim 7, the combination of Sieckmann, in view of Boccara discloses the limitations of claim 1, upon which depends claim 7.  This combination, specifically Sieckmann, further discloses: the method according to Claim 1, wherein the initial image is recorded as a microscopic image of a first portion of the sample for the purposes of which the first field of view is selected as the portion-imaging field of view (Col. 3, lines 42-47 disclose functionality of scanning at low resolution first, during a “mass scan”, i.e. an overview scan, to identify interesting events, such as cell division.).

Regarding claim 8, the combination of Sieckmann, in view of Boccara discloses the limitations of claim 1, upon which depends claim 8.  This combination, specifically Sieckmann, further discloses: the method according to Claim 7, wherein the portion-imaging fields of view for recording the microscopic images of the further portions of the sample following the first portion are selected proceeding from the analysis of the image of the first portion of the sample wherein the individual microscopic images of the further portions are respectively analysed in order to select the individual portion imaging fields of view for recording the microscopic images of the further portions of the sample respectively following thereon (Col. 5, lines 16-22 disclose dividing a sample into four square regions for scanning, and if an interesting region is identified within one of the four, further subdividing into four regions of identical size.  Thus the scanning process iteratively determines where each further sub-region to be scanned at higher resolution is located, based on a previous scan.).

Regarding claim 13, Sieckmann discloses: a microscope for examining a sample by microscopy, comprising:
an objective for magnified optical imaging of the sample (Col. 6, lines 30-32, “objective”);
an image sensor for converting the imaged image into an electrical signal (Images are obtained from a microscope objective and deposited into mass memory, as disclosed in lines 39-50 of column 5.  An image sensor effects the conversion of the photons from the objective into data able to be stored), wherein
an image-sensor-side field of view of the microscope is variable by selecting a section of the image sensor (Col. 6, lines 30-32, “selection of a specific region” from an obtained mass image.); and
an electronic control unit for controlling the image sensor, wherein the control unit is configured to carry out a method according to claim 1 (A control unit for performing the method of claim 1 is disclosed in Sieckmann (Figure 4, at top), Mertz ([0058]), and Bryll (Column 11, lines 29-30, “control unit 260”), respectively.).


Claims 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sieckmann, in view of Boccara, in view of Difato, US 2019/0251706 A1.

Regarding claim 9, Sieckmann discloses the limitations of claim 1, upon which depends claim 9.  Sieckmann does not disclose however, the method according to claim 1, wherein the initial image and/or at least a plurality of the microscopic images are recorded with an extended depth of field.
However Difato discloses in an analogous prior art reference a microscopy method having an extended depth of field (Abstract).  Difato discloses fast axial scanning that gathers optical signals from a plurality of scanned planes and projects them onto a single image, which thus has an extended depth of field ([0014])


Regarding claim 10, the combination of Sieckmann in view of Boccara, in view of Difato discloses the limitations of claim 9, upon which depends claim 10.  This combination, specifically Boccara, further discloses: the method according to Claim 9, wherein a plurality of individual images with different z-positions are respectively recorded for the purposes of recording the initial image and/or the microscopic images with the extended depth of field ([0047]).

Regarding claim 12, Sieckmann discloses the limitations of claim 1, upon which depends claim 9.  Sieckmann does not disclose however, the method according to claim 1, wherein the initial image and/or at least a plurality of the microscopic images are additionally recorded with a depth information item.
However Difato discloses in an analogous prior art reference a microscopy method having an extended depth of field (Abstract).  Difato discloses fast axial scanning that gathers optical signals from a plurality of scanned planes and projects them onto a single image, which thus has an extended depth of field ([0014])
It would have been obvious to one having ordinary skill in the art before the time of the Applicant’s effective filing date incorporate into Sieckmann, the technique, disclosed in Difato, of performing axial scans of a sample, extracting spatial information, and compositing these scans into a 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sieckmann, in view of Boccara, in view of Difato, in view of Sander, US 2007/0279733 A1.

Regarding claim 11, Sieckmann discloses the limitations of claim 1, upon which depends claim 11.  Sieckmann does not disclose: the method according to claim 1, wherein use is made of an optical actuator for fast recording of a focus stack, 
However Difato discloses in an analogous prior art reference a microscopy method having an extended depth of field (Abstract).  Difato discloses fast axial scanning that gathers optical signals from a plurality of scanned planes and projects them onto a single image, which thus has an extended depth of field ([0014])
It would have been obvious to one having ordinary skill in the art before the time of the Applicant’s effective filing date incorporate into Sieckmann, the technique, disclosed in Difato, of performing axial scans of a sampl, extracting spatial information, and compositing these scans into a single image, in order to satisfy the need to analyze biological samples having substantial thickness in a direction of the optical axis, as is well known in biological sciences (Difato [0002])
The combination of Difato in view of Sander does not disclose: said optical actuator being embodied as a microsystem with mechanically movable micromirrors.
However Sander discloses a microscope device having a device 120 for modifying the depth of field, which device 120 is a micromirror array 5’ having individually orientable micromirrors 50, as in figure 4a.  
.  

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sieckmann, in view of Boccara, in view of Kuster, US 2013/0070076 A1.

Regarding claim 14, the combination of Sieckmann, in view of Boccara discloses the limitations of claim 13, upon which depends claim 14.  This combination, specifically Sieckmann, further discloses.  This combination does not disclose explicitly: according to Claim 13, characterized in that the objective has a maximum magnification factor of at most 40.
However, Kuster discloses an autofocus method and device for a microscope (abstract), having a maximum zoom factor of 6.  
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to set a zoom factor of at most 40, e.g. 6, per the suggestion of Kuster.  Kuster discloses in [0026] that zoom systems used in surgical microscopy usually have a zoom factor of 6.  Setting an appropriate range of the zoom factor in Sieckmann would have been obvious.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sieckmann, in view of Boccara, in view of Sander.

Regarding claim 15, the combination of Sieckmann, in view of Boccara discloses the limitations of claim 13, upon which depends claim 15.  This combination does not disclose however, the microscope according to Claim 13, wherein it comprises an optical actuator which is embodied as a microsystem with mechanically movable micromirrors for recording an extended depth of field.
However Sander discloses a microscope device having a device 120 for modifying the depth of field, which device 120 is a micromirror array 5’ having individually orientable micromirrors 50, as in figure 4a.  
It would have been obvious to one having ordinary skill in the art before the time of the Applicant’s effective filing date to incorporate a micromirror array into the disclosure of Sieckmann, as suggested by Sander, because prior art microscopes had a limited depth of field, whereas Sander discloses it is desirable to have a higher depth of field to present a more comprehensive image of a specimen, as can be achieve with the array disclosed in Sander ([0003]).

Regarding claim 16, the combination of Sieckmann, in view of Boccara discloses the limitations of claim 14, upon which depends claim 16.  This combination does not disclose however, the microscope according to Claim 14, wherein it comprises an optical actuator which is embodied as a microsystem with mechanically movable micromirrors for recording an extended depth of field.
However Sander discloses a microscope device having a device 120 for modifying the depth of field, which device 120 is a micromirror array 5’ having individually orientable micromirrors 50, as in figure 4a.  
It would have been obvious to one having ordinary skill in the art before the time of the Applicant’s effective filing date to incorporate a micromirror array into the disclosure of Sieckmann, as suggested by Sander, because prior art microscopes had a limited depth of field, whereas Sander 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.